             Case 2:18-cv-01115-RSL Document 115 Filed 10/12/18 Page 1 of 4




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     STATE OF WASHINGTON, et al.,           )
 9                                          )                 Cause No. C18-1115RSL
                           Plaintiffs,      )
10                v.                        )                 CASE MANAGEMENT ORDER
                                            )
11   UNITED STATES DEPARTMENT OF            )
     STATE, et al.,                         )
12                                          )
                           Defendants.      )
13   _______________________________________)
14
            On July 30, 2018, plaintiffs filed a complaint seeking to prevent the federal defendants
15
     from modifying Category I of the United States Munitions List in such a way as to allow the
16
     publication to the internet of computer aided design files for the automatic production of
17
     firearms using a 3-D printer. The parties anticipate that the case will be resolved on cross-
18
     motions for summary judgment and that discovery, if necessary, will be limited. Having
19
     reviewed the Joint Status Report submitted by the parties, the Court orders as follows:
20
21
22    Production of Administrative Record                              October 19, 2018
      Deadline for amending pleadings                                  November 5, 2018
23
      Deadline for joining additional parties                          November 5, 2018
24
25
26

     CASE MANAGEMENT ORDER
                Case 2:18-cv-01115-RSL Document 115 Filed 10/12/18 Page 2 of 4




 1    All motions related to the adequacy of the administrative
 2          record or discovery disputes must be filed by                 November 15, 20181
      Settlement conference held no later than                            January 15, 20192
 3
      Plaintiffs shall file a motion for summary judgment of no
 4           more than 24 pages by                                        February 15, 2019
 5    Defendants shall file combined oppositions and cross-
            motions for summary judgment of no more than 24
 6          pages by                                                      March 15, 2019
 7    Plaintiffs shall file combined replies and oppositions of no
              more than 24 pages by                                       April 5, 2019
 8
      Defendants shall file replies of no more than 15 pages by           April 19, 2019
 9
     The cross-motions for summary judgment shall be noted for consideration on the Court’s
10
     calendar for Friday, April 19, 2019. These dates are set at the direction of the Court after
11
     reviewing the joint status report and discovery plan submitted by the parties. All other dates are
12
     specified in the Local Civil Rules. If any of the dates identified in this Order or the Local Civil
13
     Rules fall on a weekend or federal holiday, the act or event shall be performed on the next
14
     business day. These are firm dates that can be changed only by order of the Court, not by
15
     agreement of counsel or the parties. The Court will alter these dates only upon good cause
16
     shown; failure to complete discovery within the time allowed is not recognized as good cause.
17
                       ALTERATIONS TO ELECTRONIC FILING PROCEDURES
18
                                    AND LOCAL RULES
19
            Information and procedures for electronic filing can be found on the Western District of
20
     Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either electronically
21
     or in paper form. The following alterations to the Electronic Filing Procedures apply in all cases
22
23          1
              Any such motions shall be noted on the Court’s calendar for Friday, December 21, 2018, and
24   briefed according to the schedule set forth in the Joint Status Report, Dkt. # 110 at 9.
            2
25            The settlement conference requires a face-to-face meeting or a telephone conference between
     persons with authority to settle the case. The settlement conference does not have to involve a third-
26   party neutral.

     CASE MANAGEMENT ORDER                             -2-
                Case 2:18-cv-01115-RSL Document 115 Filed 10/12/18 Page 3 of 4




 1   pending before Judge Lasnik:
 2          - Alteration to LCR 10(e)(9) -- Effective July 1, 2014, the Western District of Washington
 3   will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be 3-hole
 4   punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered to the
 5   intake desk or chambers in 3-ring binders, the binders will be returned immediately. This policy
 6   does NOT apply to the submission of trial exhibits.
 7          - Alteration to Section III, Paragraph M -- Unless the proposed order is stipulated, agreed,
 8   or otherwise uncontested, the parties need not e-mail a copy of the order to the judge’s e-mail
 9   address.
10          - Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as
11   specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line
12   numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the
13   parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to
14   the filing party, particularly if a party submits lengthy deposition testimony without highlighting
15   or other required markings.
16                                          PRIVACY POLICY
17          Parties are reminded that they must comply with the privacy requirements in Federal Rule
18   of Civil Procedure 5.2 and LCR 5.2.
19                                            COOPERATION
20          As required by LCR 37(a), all discovery matters are to be resolved by agreement if
21   possible.
22
23   //
24
25   //
26

     CASE MANAGEMENT ORDER                            -3-
             Case 2:18-cv-01115-RSL Document 115 Filed 10/12/18 Page 4 of 4




 1                                           SETTLEMENT
 2          Should this case settle, counsel shall notify the Deputy Clerk as soon as possible.
 3   Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk prompt notice of
 4   settlement may be subject to such discipline as the Court deems appropriate.
 5
 6         DATED this 12th day of October, 2018.
 7
                                                     /s/ Kerry Simonds
 8                                            Kerry Simonds, Deputy Clerk to
                                              the Honorable Robert S. Lasnik, Judge
 9                                            (206) 370-8519
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     CASE MANAGEMENT ORDER                          -4-
